Citation Nr: 1711292	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-37 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for residuals of Fournier gangrene.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for status post second metatarsal bone stress fracture of the right foot from April 25, 2012, forward.

3.  Entitlement to service connection for degenerative joint disease (arthritis) of the left knee, osteoarthritis of the left ankle, and osteoarthritis and chronic sprain of the left foot (a left knee, left ankle, and left foot disability), as secondary to service-connected status post second metatarsal bone stress fracture of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

This case has an extensive procedural history.  In the November 2008 rating decision (on appeal), in pertinent part, service connection for diabetes mellitus type II with history of Fournier's gangrene of the scrotum associated with herbicide exposure was granted with a 20 percent rating, effective January 31, 2008; service connection for a right foot disability was granted with a 0 (zero) percent (noncompensable) rating, effective January 31, 2008; and service connection for degenerative joint disease of the left ankle, chronic sprain of the left foot, and arthritis of the left leg was denied.  In relevant part, the Veteran submitted a Notice of Disagreement in January 2009 as to the initial ratings for diabetes mellitus II with history of Fournier's gangrene of the scrotum and the right foot disability, and as to the denial of service connection for degenerative joint disease of the left ankle, chronic sprain of the left foot, and arthritis of the left leg.  In an August 2009 rating decision, service connection for Fournier's gangrene of the scrotum associated with the diabetes mellitus was separately granted with a 0 (zero) percent (noncompensable) rating, effective January 31, 2008.  An August 2009 Statement of the Case, in pertinent part, readjudicated the issues of higher initial ratings for diabetes mellitus, Fournier's gangrene of the scrotum, and a right foot disability, and service connection for degenerative joint disease of the left ankle, chronic sprain of the left foot, and arthritis of the left leg, and the appeal of those issues was perfected in a timely September 2009 Substantive Appeal (via VA Form 9).  

In the September 2009 Substantive Appeal, the Veteran requested a hearing at a local VA office before a member of the Board (Travel Board hearing).  Subsequently, in a November 2009 submission, the Veteran withdrew the request for a Travel Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2016).

In an April 2012 decision, in pertinent part, the Board remanded the issues of higher initial ratings for diabetes mellitus, Fournier's gangrene of the scrotum, and a right foot disability, and service connection for degenerative joint disease of the left ankle, chronic sprain of the left foot, and arthritis of the left leg to the Agency of Original Jurisdiction (AOJ) for additional development.  In February 2014, the Board denied an initial rating in excess of 20 percent for diabetes mellitus prior to April 25, 2012; denied an initial compensable rating for a right foot disability prior to April 25, 2012; and remanded the issues of an initial rating in excess of 20 percent for diabetes mellitus from April 25, 2012, forward, an initial compensable rating for a right foot disability from April 25, 2012, forward, an initial compensable rating for Fournier gangrene, and service connection for degenerative joint disease of the left ankle, chronic sprain of the left foot, and arthritis of the left leg.

Pursuant to the February 2014 Board decision, in a September 2014 rating decision, the RO increased the disability rating for diabetes mellitus to 40 percent and increased the disability rating for a right foot disability to 10 percent, both for the period from May 15, 2014 (the date of the VA examinations), creating "staged" ratings for both service-connected diabetes mellitus and a right foot disability.  In January 2015, the Board granted an initial 10 percent rating, but no more, for residuals of Fournier gangrene to the perineum, based on instability of the lesion; granted a separate initial 10 percent rating, but no more, for residuals of Fournier gangrene to the perineum, based on pain upon examination of the lesion; denied an initial rating in excess of 20 percent for diabetes mellitus for the period from April 25, 2012 to May 15, 2014, and in excess of 40 percent since May 15, 2014; granted an initial 10 percent rating, but no more, for a right foot disability for the period from April 25, 2012 to May 15, 2014; denied an initial rating in excess of 10 percent for a right foot disability for the period since May 15, 2014; and denied service connection for degenerative arthritis to the left knee, left ankle and left foot, to include as secondary to a service-connected right foot disorder.  

Implementing the January 2015 Board decision, in pertinent part, the RO combined the initial ratings for residuals of Fournier gangrene to the perineum, based on instability of the lesion and pain upon examination of the lesion (separately granted at 10 percent each in the January 2015 Board decision), and assigned a single 20 percent initial rating for residuals of Fournier gangrene to the perineum (for both instability and pain) instead of awarding two, separate 10 percent initial ratings for residuals of Fournier gangrene to the perineum, based on instability of the lesion, and residuals of Fournier gangrene to the perineum, based on pain upon examination of the lesion.  The Board notes, however, that this single initial rating assignment (of 20 percent for residuals of Fournier gangrene to the perineum) results in the same combined rating (80 percent) for the Veteran's service-connected disabilities as two, separate 10 percent ratings for residuals of Fournier gangrene to the perineum (instability and pain).  See 38 C.F.R. § 4.25.

In addition, the Board notes that the issue on appeal, listed on the title page of this decision, is an initial disability rating in excess of 20 percent for residuals of Fournier gangrene.  It appears, however, that the RO created a separate initial disability rating for residuals of Fournier gangrene of the perineum in implementing the January 2015 Board decision instead of increasing the initial disability rating for the service-connected residuals of Fournier gangrene of the scrotum (on appeal).  Indeed, the Board's characterization of the issue on appeal has consistently been a higher initial disability rating for residuals of Fournier gangrene (regardless of location, scrotum or perineum) until the most recent Board decision in January 2015.  As such, the single, initial 20 percent rating (on appeal) encompasses residuals of Fournier gangrene (perineum and scrotum).

The Veteran appealed the January 2015 Board decision that denied an initial rating in excess of 10 percent for residuals of Fournier gangrene to the perineum based on instability of the lesion, denied a separate initial rating in excess of 10 percent for residuals of based on pain on examination, denied an initial rating for diabetes mellitus in excess of 20 percent from April 25, 2012 to May 15, 2014, denied an initial rating in excess of 10 percent for a right foot disability from April 25, 2012, forward, and denied service connection for degenerative arthritis to the left knee, left ankle, and left foot to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in September 2016, the Court set aside the portion of the January 2015 Board decision that denied higher initial ratings for residuals of Fournier gangrene to the perineum based on instability of the lesion and pain on examination, an initial rating in excess of 10 percent for a right foot disability from April 25, 2012, forward, and service connection for degenerative arthritis to the left knee, left ankle and left foot, and remanded those issues back to the Board for further proceedings consistent with the Memorandum Decision.  The Court affirmed the portion of the January 2015 Board decision that denied an initial rating for diabetes mellitus in excess of 20 percent from April 25, 2012 to May 15, 2014, and that issue is not before the Board.

As such, the issues on appeal and before the Board are as listed on the title page above.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of an initial rating in excess of 20 percent for residuals of Fournier gangrene, an initial rating in excess of 10 percent for a right foot disability from April 25, 2012, forward, and service connection for a left knee, left ankle, and left foot disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).
Initial Rating for Residuals of Fournier Gangrene

VA regulations direct that skin infections "not listed elsewhere," such as Fournier gangrene, should be evaluated in one of the following alternative ways, "depending upon the predominant disability," as disfigurement of the head, face, or neck under Diagnostic Code 7800; for scars under Diagnostic Code 7801 through 7805; or by analogy to dermatitis under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7820 (2007).  In this regard, because the Veteran's service-connected Fournier gangrene claim was received in January 2008, prior to the October 2008 date on which the revised rating criteria for skin disfigurement and scars went into effect, and because the Veteran did not request evaluation under the revised rating criteria, adjudication under the old rating criteria is warranted.

Relevant in this case, Diagnostic Code 7806 provides that a 30 percent evaluation is warranted for dermatitis when certain percentages of body area are affected or when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Two recent decisions by the Court, issued after the January 2015 Board decision, have a direct impact on the Veteran's appeal under Diagnostic Code 7806.  In Johnson v. McDonald, 27 Vet.App. 497, 504 (2016), the Court held that use of a topical corticosteroid constitutes systemic therapy within the meaning of Diagnostic Code 7806.  In Warren v. McDonald, 28 Vet.App. 194, 197 (2016), the Court held that the types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to corticosteroids or other immunosuppressive drugs, and that compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  A factual finding is required as to whether a specific medication is a systemic therapy like or similar to a corticosteroid or other immunosuppressive drug.  See Warren, 28 Vet.App. at 194.

In the May 2014 VA skin examination report, the examiner indicated that the Veteran used over-the-counter topical medication for 6 weeks or more, but not constantly, within the past 12 months to treat the service-connected Fournier gangrene.  However, neither the May 2014 opinion nor other treatment notes in the record identifies the topical medication the Veteran uses and whether it is "like or similar to corticosteroids or other immunosuppressive drugs."  It is not clear from the evidence of record whether the medications the Veteran has used to treat the service-connected Fournier gangrene actually is or is otherwise like, or similar to, a corticosteroid or other immunosuppressive drug so as to warrant an initial rating in excess of 20 percent under Diagnostic Code 7806.  In light of the Court's holdings in Johnson and Warren, to include the Court's findings in the September 2016 Memorandum Decision, the Board finds that a remand is required to obtain clarification on this matter.

Initial Rating for a Right Foot Disability

The Court has emphasized that, when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  

In the May 2014 VA examination report of the Veteran's right foot, the examiner indicated that significant functional ability was limited during flare-ups or on repeated use of the right foot.  However, the examiner described the functional loss as "Veterans Height, weight and age contribution."  For an orthopedic examination to be adequate, the examiner must address any resultant loss in range of motion due to flare-ups in terms of degrees, if possible, and address any additional functional loss due to flare-ups or on repeated use, or explain why it is not feasible to render such an opinion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).  Considering the Court's holdings in DeLuca and Mitchell, as well as the Court's finding in the September 2016 Memorandum Decision, the Board finds that a remand is necessary for a new examination and opinion that adequately address additional functional loss due to right foot flare-ups or on repeated use of the right foot.
Service Connection for a Left Knee, Left Ankle, and Left Foot Disability

The Veteran contends that a left knee, left ankle, and left foot disability is secondary to the service-connected right foot disability.  In consideration of the Court's findings in the September 2016 Memorandum Decision, to include the finding that the May 2014 VA examination is inadequate as it pertains to the issue of service connection for a left knee, left ankle, and left foot disability, as secondary to the service-connected right foot disability, the Board finds that an addendum medical opinion is necessary to assist in determining the etiology of the current left knee, left ankle, and left foot disabilities.  

Specifically, the May 2014 examiner opined that the left foot, left ankle, and left knee arthritis was not incurred in, or aggravated by, service and was not aggravated by a service-connected disability, and indicated that "Available data not clear enough or detailed enough to come to [a] conclusion."  Further, the examiner did not offer an opinion as to whether the right foot disability caused the left leg disabilities as instructed in the February 2014 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).  

Also, in the February 2014 Board Remand, the examiner was instructed to discuss the January 2008 statement by the Veteran's private treating physician, Dr. A.W.M, suggesting that the Veteran developed disability of the left lower extremity secondary to shifting his weight to the left side as a result of the right foot fracture incurred in 1969.  The May 2014 examiner did not address or mention Dr. A.W.M.'s statement as explicitly requested in the February 2014 Board Remand.  See Stegall, 11 Vet. App. at 268; D'Aries, 22 Vet. App. at 97.  For these reasons, an addendum medical opinion is warranted to assist in determining the relationship, if any, between the left knee, left ankle, and left foot disability and the service-connected right foot disability.

Accordingly, the case is REMANDED for the following actions:

1. Other than the physician who conducted the May 2014 VA skin examination, request that another appropriate medical professional review the electronic file and provide an addendum medical opinion as to the service-connected Fournier gangrene (another examination of the Veteran is not required).  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to the use and frequency of any medication for the Fournier gangrene, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should clarify whether the medications used to treat the Veteran's service-connected Fournier gangrene actually are or are otherwise like or similar to a corticosteroid or other immunosuppressive drug.  If so, the VA examiner should also comment on the frequency of the use of such during the pendency of the appeal.  Specifically, the VA examiner should clarify the finding in the May 2014 VA skin examination report, which indicated use of over-the-counter topical medication for 6 weeks or more, but not constantly, within the past 12 months to treat the service-connected Fournier gangrene.

2. Schedule the appropriate VA examination with a VA examiner other than the examiner who conducted the May 2014 VA foot examination to assist in determining the current level of severity of the service-connected status post second metatarsal bone stress fracture of the right foot.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  

The VA examiner is informed that the Veteran sustained a fracture of the second metatarsal joint while in service in 1969 and is service connected for status post second metatarsal bone stress fracture of the right foot.  The Veteran is not service connected for pes planus.  The VA examiner is asked test the right foot for pain in weight-bearing and nonweight-bearing in relation to his service-connected status post second metatarsal bone stress fracture of the right foot, if it is possible to distinguish between pain associated with the service-connected disability and pain associated with a non-service-connected disability (pes planus) involving the right foot.  If the VA examiner is unable to conduct the required testing, the VA examiner should explain why the required testing cannot be conducted.

If feasible, the VA examiner is asked to address the extent of any incoordination, weakened movement, and excess fatigability on use due to the service-connected status post second metatarsal bone stress fracture of the right foot only.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups related to the service-connected status post second metatarsal bone stress fracture of the right foot only.  

3. Other than the physician who conducted the May 2014 VA examination, request that another appropriate medical professional review the electronic file and provide an addendum medical opinion as to the left knee, left ankle, and left foot disabilities (another examination of the Veteran is not required).  The examiner who performs the examination for the foot could provide this opinion for efficiency.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the examiner.  If the examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The examiner is informed that the Veteran sustained a fracture of the second metatarsal joint while in service in 1969 and is service connected for status post second metatarsal bone stress fracture of the right foot.  The Veteran is not service connected for any other right foot disability, including pes planus.  The examiner is asked to offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current left knee, left ankle, and left foot disability, to include degenerative joint disease (arthritis) of the left knee, osteoarthritis of the left ankle, and osteoarthritis and chronic sprain of the left foot, is caused by the service-connected status post second metatarsal bone stress fracture of the right foot?

b) If not caused by the service-connected right foot disability, is it at least as likely as not (50 percent probability or greater) that the left knee, left ankle, and left foot disability is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected status post second metatarsal bone stress fracture of the right foot?  If the examiner opines that the left knee, left ankle, and left foot disability is aggravated by the service-connected status post second metatarsal bone stress fracture of the right foot, he/she should indicate the degree of disability before aggravation and the current degree of disability.

The examiner should address the January 2008 opinion from the Veteran's private treating physician, Dr. A.W.M., which indicated that the Veteran's left leg (knee, ankle, foot) arthritic changes were caused by the Veteran's status post second metatarsal bone stress fracture of the right foot by shifting his weight to the left side.

In rendering the opinions requested in paragraphs 3a) and 3b), the examiner should assume, as fact, that the Veteran has current diagnoses of degenerative joint disease (arthritis) of the left knee, osteoarthritis of the left ankle, and osteoarthritis and chronic sprain of the left foot.

For all opinions rendered, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the questions asked by the Board have been addressed by the examiner(s) with consideration of the specific evidence identified.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested VA examinations and addendum medical opinion do not include adequate responses to the specific opinions requested, the report(s) must be returned for corrective action.  Stegall at 268; 38 C.F.R. § 4.2 (2016).

5. After completion of the above and any additional development deemed necessary, readjudicate the issues of an initial rating in excess of 20 percent for residuals of Fournier gangrene, an initial rating in excess of 10 percent for status post second metatarsal bone stress fracture of the right foot from April 25, 2012, forward, and service connection for a left knee, left ankle, and left foot disability in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

